DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 08/08/2019, 01/02/2020, 01/14/2020, 01/30/2020, 02/07/2020, 03/25/2020, 05/11/2020, 09/24/2020, 10/27/2020 and 01/25/2020 have been considered by the examiner.

Claim Objections
Claim 1 is objected to because of the following informalities:  The limitation “passing the drip line through the emitter bond tester” should read “passing the drip line tubing through the emitter bond tester”.  Appropriate correction is required.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the method steps must be shown or the features canceled from the claims.  No new matter should be entered.


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-11 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-14 and 17-21 of U.S. Patent No. 10,330,559. Although the claims at issue are not identical, they are not patentably distinct from each other because the inventions are related as a process and apparatus for its practice and have the same mode of operation.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1-11 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, regards as the invention.

Regarding claim 1, the limitations “the tubing having at least one emitter bonded therein with an outlet opening positioned in the tubing proximate an outlet of the emitter” and “monitoring air escaping from the outlet opening of the tubing” is unclear if limitations reference the same outlets. For the purpose of examination, examiner interprets the limitations as “the tubing having at least one emitter bonded therein with an outlet openingpositioned proximate an outlet of the emitter” and “monitoring air escaping from the outlet opening in the tubing”. Similar limitations in claims 2-3 and 5 are likewise interpreted. Dependent claims 2-5 are likewise rejected.
Regarding claim 2, the limitation “monitoring air escaping from the outlet opening” is unclear if the opening refers to the tubing or emitter. For the purpose of examination, the examiner interprets the limitation as “monitoring air escaping from the outlet opening of the tubing”. The dependent claims are likewise rejected and interpreted.
Regarding claims 2-8 and 10, the term "excessive" is a relative term which renders the claim indefinite. The term "excessive" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would 
Regarding claim 9, the limitation “providing a drip line manufacturing assembly line have and extruder, an emitter bonding mechanism…, a first upstream vacuum tank…, a cooling tank…, a puncturing mechanism…, and a second downstream vacuum tank… surrounding conduit.” is unclear if the order of machines of the assembly line is claimed. For the purpose of examination, the examiner interprets the limitation as “providing a drip line manufacturing assembly line having an extruder, an emitter bonding mechanism…, a first upstream vacuum tank…, a cooling tank…, a puncturing mechanism…, and a second downstream vacuum tank… surrounding conduit; wherein the second downstream vacuum tank is installed downstream of the puncturing mechanism”. Furthermore, the metes and bounds of the limitation “monitoring air bubbles escaping from the outlet openings via the second downstream vacuum tank to check the bond between the emitter and surrounding conduit” is unclear what comprises “to check” and how the “check” differentiates normal bubbles escaping due to the puncturing mechanism from abnormal bubbles escaping due to some failure. The examiner interprets the limitation as “monitoring air bubbles escaping from the outlet openings via the second downstream vacuum tank to check the bond between the emitter and surrounding conduit; wherein monitoring air bubbles comprises detecting air bubbles at or above a predetermined threshold escaping from the outlet opening indicative of a problem with the bond between the emitter and surrounding conduit”. Dependent claims are likewise rejected and interpreted.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 - 4 are rejected under 35 U.S.C. 102(a)(1)  as being anticipated by Bach (US 20060202381; “Bach”).

Regarding claim 1, Bach discloses, in figures 1-3, a method for checking the bond (ABSTRACT, Bach deduces the presence of perforations and/or cracks in the tubing) between an emitter (5) and a surrounding conduit (8) comprising: providing an emitter bond tester (not enumerated, see figure 2 and 3) having a fluid chamber (¶ 0036, “vacuum cooling tank”) filled at least partially with fluid (¶ 0035, cooling fluid), an inlet (see annotated figure 1 below) and an outlet (see annotated figure 1 below) through which an irrigation drip line tubing (8) passes (not enumerated, see figure 2 and 3), the tubing (8) having at least one emitter (4) bonded therein with an outlet opening (ABSTRACT, “perforations and/or cracks”) positioned in the tubing (examiner contends Bach’s perforations and/or cracks occur around the circumference and along the length of drip irrigation pipe and can occur proximate to a dripper) proximate an outlet (38) 



    PNG
    media_image1.png
    302
    368
    media_image1.png
    Greyscale

	Regarding claim 2, Bach discloses, in figures 1-3, the emitter bond tester fluid chamber (26) is a vacuum chamber (¶ 0036, “vacuum cooling tank”), and passing (¶ 0036, Bach’s pipe is driven through the stabilizing station and detection device) the drip line (¶ 0030, examiner 

	Regarding claim 3, Bach discloses, in figures 1-3, the camera (56) includes camera (56) for detecting air bubbles ((52), ¶ 0041, examiner notes the camera takes pictures that are analyzed for the presence of bubbles) drawn from the outlet opening (ABSTRACT, “perforations and/or cracks”) of the tubing (8) and the emitter bond tester (not enumerated, see figure 2 and 3) further includes a controller (50, 76) connected to the camera (56) and the method further comprises taking action (¶ 0049, Bach’s detection device alerts a central unit of a bubble 

	Regarding claim 4, Bach discloses, in figures 1-3, taking action via the controller (50, 76) comprises performing the step of shutting off a reel mechanism coiling the drip line tubing coming from the emitter bond tester (¶ 0049, Bach’s detection device alerts a central unit of a bubble detection which automatically changes spools, the examiner believes changing a spool inherently requires shutting off the reel mechanism before the change can be achieved).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Bach (US 20060202381; “Bach”) as applied to claim 4 above, and further in view of Peake (US 5337597; “Peake”).

Regarding claim 5, Bach discloses, in figures 1-3, the drip line tubing (8) includes a plurality of emitters (4) bonded therein (¶ 0029-0031, examiner notes Bach extrudes a pipe while inserting drippers into said irrigation pipe) with each emitter (4) having an outlet (38) and an outlet opening (examiner contends Bach’s perforations and/or cracks occur around the 
Bach fails to disclose a flow meter.
Peake teaches, in figure 1, using the flow meter (10) to collect the air bubbles (20) escaping from the object (18) and having the controller (38) utilize data ((34, 36) col. 4, lines 10-30, Peake’s low voltage pickups indicate a predetermined volume of bubbles in the collecting tube) provided by the flow meter (10) to determine if air bubbles at or above a pre-determined threshold (20) have been detected and taking action whenever air bubbles at or above a pre-determined threshold (20) are detected (col. 8, lines 20-33, Peake’s controller displays actual leak rates).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Peake’s bubble volume quantifier into Bach’s irrigation conduit leak detection method to determine the flow rate of a leak. Doing so would increase usability by providing an adjustable method with various set points for different leakage rates.

Allowable Subject Matter
Claims 6-11 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) set forth in this Office action.

Regarding claim 6, the examiner notes a search has not revealed prior art teaching or suggesting, at least, the subject matter including “positioning an emitter bond tester in the system downstream of the perforator; and via the emitter bond tester, detecting air bubbles at or above a 
Regarding claim 9, the examiner notes a search has not revealed prior art teaching or suggesting, at least, the subject matter including the examiner interpretation (see 112(b) section). Examiner concludes prior existence of the combination, or a suggestion to combine all cited references, is improbable. The dependent claims would be allowable for at least the same reasons as above.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIMOTHY P GRAVES whose telephone number is (469)295-9072.  The examiner can normally be reached on M-F 8 a.m. - 5 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Macchiarolo can be reached on (571) 272-2375.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/TIMOTHY P GRAVES/Examiner, Art Unit 2856                                                                                                                                                                                                        

/Eric S. McCall/Primary Examiner, Art Unit 2856